DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-9, 18-25, 29-71 and 79-95 are pending in the instant invention.  According to the Amendments to the Claims, filed May 24, 2022, claims 1-9, 18-25, 29-34 and 36-71 were amended, claims 10-17, 26-28 and 72-78 were cancelled and claims 79-95 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/JP2018/043094, filed November 22, 2018, which claims priority under 35 U.S.C. § 119(a-d) to JP 2017-225364, filed November 24, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on May 24, 2022, is acknowledged: a) Group I - claims 1-9, 18-21, 29, 33-41, 66-71 and 81-88; and b) substituted pyrazolo[1,5-a]pyrazine of Formula (1) - p. 106, Example 1.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on August 6, 2010.
	Likewise, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted pyrazolo[1,5-a]pyrazines of the Formula (1).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claims 22-25, 30, 42-65, 79 and 90-95, directed to a method for negatively modulating allosteric activity of a Group II metabotropic glutamate receptor in a patient, wherein the method comprises administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1); (ii) claims 31 and 80, directed to a process for preparing a substituted pyrazolo-[1,5-a]pyrazine of the Formula (1a); (iii) claim 32, directed to a process for preparing a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a); and (iv) claim 89, directed to a method of preparing a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a), respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Next, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on July 27, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Then, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Moreover, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on December 24, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed May 24, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-9, 18-25, 29-71 and 79-95 is contained within.

New Claim Objections

	Claim 31 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A process for preparing a compound of Formula (1a):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(1a)

wherein:
	X is CH or N;

	R3 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R4 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R5 is H, halogen, C1-6 alkyl, or NH2; and
	R6 is H, halogen, C1-6 alkyl, or NH2;

wherein the process comprises the following steps:

A1)	reacting a compound of Formula (4a):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(4a)

wherein:
	PG is C(O)OC(CH3)3 or C(O)OCH2-phenyl;

with a compound of Formula (3):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(3)

wherein:
	R7 is CH3 or CH2CH3;

in the presence of (i) P(Ph)3 or P(CH2CH2CH2CH3)3 and a reagent selected from the group consisting of diethyl azodicarboxylate, diisopropyl azodicarboxylate, and N,N,N’,N’-tetramethylazodicarboxamide, or (ii) cyanomethylenephosphorane, to give a compound of Formula (6a):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(6a)

wherein:
	R7 is CH3 or CH2CH3; and
	PG is C(O)OC(CH3)3 or C(O)OCH2-phenyl;

A2)	cyclizing the compound of Formula (6a) above in the presence of an acid or a base, to give a compound of Formula (7a):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(7a);

A3)	coupling the compound of Formula (7A) above with a compound of Formula (8a):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(8a)

wherein:
	R3 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R4 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	X1 is Cl, Br, or I;

in the presence of a transition metal catalyst selected from the group consisting of palladium (II) acetate, tris(dibenzylideneacetone)dipalladium(0), bis(tri-tert-butylphosphine)palladium(0), copper (I) iodide, and copper (II) oxide, to give a compound of Formula (9a):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(9a)

wherein:
	R3 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	R4 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

A4)	reacting the compound of Formula (9a) above with a halogenating agent selected from the group consisting of bromine, iodine, iodine monochloride, 1,3-diiodo-5,5-dimethylhydantoin, N-chlorosuccinimide, N-bromosuccinimide, and N-iodosuccinimide, to give a compound of Formula (15a):

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(15a)

wherein:
	R3 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	R4 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	X1 is Cl, Br, or I; and

A5)	coupling the compound of Formula (15a) above with a compound of Formula (16):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(16)

or a pharmaceutically acceptable salt thereof,
wherein:
	X is CH or N;
	R5 is H, halogen, C1-6 alkyl, or NH2;
	R6 is H, halogen, C1-6 alkyl, or NH2; and
	RA is B(OH)2 or a boronic acid ester;

in the presence of a transition metal catalyst selected from the group consisting of tetrakis(triphenylphosphine)palladium(0), palladium (II) acetate, palladium (II) chloride, tris(dibenzylideneacetone)dipalladium (0), dichlorobis(triphenylphosphine)palladium (II), dichloro[1,1’-bis(diphenylphosphino)ferrocene]palladium (II) dichloromethane adduct, and dichlorobis(di-tert-butyl(4-dimethylamnophenyl)phosphino)palladium (II), to give the compound of Formula (1a) above.

	Appropriate correction is required.

	Claim 32 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
	A process for preparing a compound of Formula (1a):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(1a)

wherein:

	X is CH or N;

	R3 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R4 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R5 is H, halogen, C1-6 alkyl, or NH2; and
	R6 is H, halogen, C1-6 alkyl, or NH2;

wherein the process comprises the following steps:

B1)	coupling a compound of Formula (8a):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(8a)

wherein:
	R3 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R4 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	X1 is Cl, Br, or I;

with a compound of Formula (12a):

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(12a)

or a pharmaceutically acceptable salt thereof,

in the presence of a transition metal catalyst selected from the group consisting of palladium (II) acetate, tris(dibenzylideneacetone)dipalladium(0), bis(tri-tert-butylphosphine)palladium(0), copper (I) acetate, copper (I) chloride, copper (I) bromide, copper (I) iodide, and copper (II) oxide, to give a compound of Formula (13a):

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

(13a)

or a pharmaceutically acceptable salt thereof,

wherein:
	R3 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	R4 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

B2)	reacting the compound of Formula (13a) above, or a pharmaceutically acceptable salt thereof, with a compound of Formula (22):

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

(22)

wherein:
	R7 is CH3 or CH2CH3; and
	X1 is Cl, Br, or I;

in the presence of (i) P(Ph)3 or P(CH2CH2CH2CH3)3 and a reagent selected from the group consisting of diethyl azodicarboxylate, diisopropyl azodicarboxylate, and N,N,N’,N’-tetramethylazodicarboxamide, or (ii) cyanomethylenephosphorane, to give a compound of Formula (23a):

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

(23a)

or a pharmaceutically acceptable salt thereof,

wherein:
	R3 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	R4 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R7 is CH3 or CH2CH3; and
	X1 is Cl, Br, or I;

B3)	hydrolizing the compound of Formula (23a) above, or a pharmaceutically acceptable salt thereof, in the presence of an acid or a base, to give a compound of Formula (24a):

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

(24a);

or a pharmaceutically acceptable salt thereof,

wherein:
	R3 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	R4 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	X1 is Cl, Br, or I;

B4)	cyclizing the compound of Formula (24a) above, or a pharmaceutically acceptable salt thereof, in the presence of an acid or a base, to give a compound of Formula (15a):

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(15a)

wherein:
	R3 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	R4 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	X1 is Cl, Br, or I; and

B5)	coupling the compound of Formula (15a) above with a compound of Formula (16):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(16)

or a pharmaceutically acceptable salt thereof,
wherein:
	X is CH or N;
	R5 is H, halogen, C1-6 alkyl, or NH2;
	R6 is H, halogen, C1-6 alkyl, or NH2; and
	RA is B(OH)2 or a boronic acid ester;

in the presence of a transition metal catalyst selected from the group consisting of tetrakis(triphenylphosphine)palladium(0), palladium (II) acetate, palladium (II) chloride, tris(dibenzylideneacetone)dipalladium (0), dichlorobis(triphenylphosphine)palladium (II), dichloro[1,1’-bis(diphenylphosphino)ferrocene]palladium (II) dichloromethane adduct, and dichlorobis(di-tert-butyl(4-dimethylamnophenyl)phosphino)palladium (II), to give the compound of Formula (1a) above.

	Appropriate correction is required.

	Claim 89 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
	A process for preparing a compound of Formula (1a):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(1a)

wherein:

	X is CH or N;

	R3 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R4 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R5 is H, halogen, C1-6 alkyl, or NH2; and
	R6 is H, halogen, C1-6 alkyl, or NH2;

wherein the process comprises the following steps:

B1)	coupling a compound of Formula (8a):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(8a)

wherein:
	R3 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R4 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	X1 is Cl, Br, or I;

with a compound of Formula (12a):

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(12a)

or a pharmaceutically acceptable salt thereof,

in the presence of a transition metal catalyst selected from the group consisting of palladium (II) acetate, tris(dibenzylideneacetone)dipalladium(0), bis(tri-tert-butylphosphine)palladium(0), copper (I) acetate, copper (I) chloride, copper (I) bromide, copper (I) iodide, and copper (II) oxide, to give a compound of Formula (13a):

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

(13a)

or a pharmaceutically acceptable salt thereof,

wherein:
	R3 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	R4 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

B2)	reacting the compound of Formula (13a) above, or a pharmaceutically acceptable salt thereof, with a compound of Formula (22):

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

(22)

wherein:
	R7 is CH3 or CH2CH3; and
	X1 is Cl, Br, or I;

in the presence of (i) P(Ph)3 or P(CH2CH2CH2CH3)3 and a reagent selected from the group consisting of diethyl azodicarboxylate, diisopropyl azodicarboxylate, and N,N,N’,N’-tetramethylazodicarboxamide, or (ii) cyanomethylenephosphorane, to give a compound of Formula (23a):

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

(23a)

or a pharmaceutically acceptable salt thereof,

wherein:
	R3 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	R4 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R7 is CH3 or CH2CH3; and
	X1 is Cl, Br, or I;

B3)	cyclizing the compound of Formula (23a) above, or a pharmaceutically acceptable salt thereof, in the presence of an acid or a base, to give a compound of Formula (15a):

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(15a)

wherein:
	R3 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	R4 is H, halogen, C1-6 alkyl, or C1-4 alkoxy;
	wherein the C1-6 alkyl or C1-4 alkoxy is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	X1 is Cl, Br, or I; and

B4)	coupling the compound of Formula (15a) above with a compound of Formula (16):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(16)

or a pharmaceutically acceptable salt thereof,
wherein:
	X is CH or N;
	R5 is H, halogen, C1-6 alkyl, or NH2;
	R6 is H, halogen, C1-6 alkyl, or NH2; and
	RA is B(OH)2 or a boronic acid ester;

in the presence of a transition metal catalyst selected from the group consisting of tetrakis(triphenylphosphine)palladium(0), palladium (II) acetate, palladium (II) chloride, tris(dibenzylideneacetone)dipalladium (0), dichlorobis(triphenylphosphine)palladium (II), dichloro[1,1’-bis(diphenylphosphino)ferrocene]palladium (II) dichloromethane adduct, and dichlorobis(di-tert-butyl(4-dimethylamnophenyl)phosphino)palladium (II), to give the compound of Formula (1a) above.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.


	Claims 31 and 80 are rejected under 35 U.S.C. § 112(b) as being incomplete for omitting an essential procedural step, such omission resulting in an indefinite process.  See MPEP § 2172.01.
	The inventor or joint inventor should note that the omitted essential procedural step in the process for preparing a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a), or a pharma-ceutically acceptable salt thereof, as recited in claim 31, is the manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a).  The claim fails to explicitly recite a manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a).  Moreover, the specification fails to provide an adequate standard for ascertaining the requisite degree of a manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a).  Consequently, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the process for preparing a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a), or a pharmaceutically acceptable salt thereof, as recited in claim 31, since the essential manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a), is omitted.
	Moreover, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a) as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	The examiner suggests amending the claim, as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 31 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, protecting group, with respect to step A1, is a relative phrase which renders the claim indefinite.  The phrase, protecting group, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 23, uses open language, such as such as, to define the phrase, protecting group, as tert-butoxycarbonyl group and benzyloxy-carbonyl group; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for preparing a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a) has been rendered indefinite by the use of the phrase, protecting group, with respect to step A1.
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 32 is rejected under 35 U.S.C. § 112(b) as being incomplete for omitting an essential procedural step, such omission resulting in an indefinite process.  See MPEP § 2172.01.
	The inventor or joint inventor should note that the omitted essential procedural step in the process for preparing a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a), or a pharma-ceutically acceptable salt thereof, as recited in claim 32, is the manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a).  The claim fails to explicitly recite a manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a).  Moreover, the specification fails to provide an adequate standard for ascertaining the requisite degree of a manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a).  Consequently, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the process for preparing a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a), or a pharmaceutically acceptable salt thereof, as recited in claim 32, since the essential manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a), is omitted.
	Moreover, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a) as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	The examiner suggests amending the claim, as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 89 is rejected under 35 U.S.C. § 112(b) as being incomplete for omitting an essential procedural step, such omission resulting in an indefinite process.  See MPEP § 2172.01.
	The inventor or joint inventor should note that the omitted essential procedural step in the process for preparing a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a), or a pharma-ceutically acceptable salt thereof, as recited in claim 89, is the manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a).  The claim fails to explicitly recite a manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a).  Moreover, the specification fails to provide an adequate standard for ascertaining the requisite degree of a manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a).  Consequently, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the process for preparing a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a), or a pharmaceutically acceptable salt thereof, as recited in claim 89, since the essential manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a), is omitted.
	Moreover, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a) as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	The examiner suggests amending the claim, as stated in the section above entitled New Claim Objections, to overcome this rejection.

Allowable Subject Matter

	Claims 1-9, 18-25, 29, 30, 33-71, 79, 81-88 and 90-95 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The limitation on the core of the substituted pyrazolo[1,5-a]pyrazines of the Formula (1) that is not taught or fairly suggested in the prior art is Ring A on the periphery of the pyrazolo[1,5-a]pyrazine core.  This limitation is present in the recited species of claims 19 and 20, respectively.
	Consequently, the substituted pyrazolo[1,5-a]pyrazines of the Formula (1) are neither anticipated, nor reasonably obviated, by the prior art.
	As allowable subject matter has been indicated, the inventor’s or joint inventor’s reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed May 24, 2022, necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624